Citation Nr: 0303973	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-31 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a chronic cough, claimed as due to treatment at a Department 
of Veterans Affairs (VA) facility in March 1992.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a gastroesophageal reflux disease (GERD), claimed as due to 
treatment at a VA facility in March 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1952 to January 1962.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision by VA's Waco, Texas, Regional Office (RO).  
The veteran testified before a hearing officer at the RO in 
June 2001.


FINDINGS OF FACT

1.  There is no competent evidence of a relationship between 
the veteran's chronic cough and his treatment at a VA 
facility in March 1992.

2.  There is no competent evidence of a relationship between 
the veteran's GERD and his treatment at a VA facility in 
March 1992.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for a chronic cough due to treatment 
at a VA facility in March 1992 are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1996); 38 C.F.R. §§ 3.358, 
 3.800 (2002).

2.  The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for GERD due to treatment at a VA 
facility in March 1992 are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1996); 38 C.F.R. §§ 3.358,  3.800 
(2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have now been considered on the merits.  The 
record includes VA treatment and examination reports.  The 
appellant was notified of the applicable laws and 
regulations.  The rating decision, the statement of the case, 
and the supplemental statement of the case have informed him 
what he needs to establish entitlement to the benefits sought 
and what evidence VA has obtained.  He was notified of the 
enactment and provisions of the VCAA, including the relative 
responsibilities in obtaining evidence, in the February 2002 
supplemental statement of the case.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Factual Background

The veteran underwent surgical repair of the right shoulder 
at a VA facility in March 1992.  During the procedure, he was 
intubated.  VA treatment records reveal that soon after he 
began complaining of a chronic, nonproductive cough.  He felt 
that the cough was caused by his intubation during surgery.

VA treatment records from February 1992 to November 2002 
reveal that the veteran reported a one to four pack a day 
smoking habit history.  He smoked for approximately 35 years, 
until 1990.  He also stated that he had long-standing GERD.  
Various physicians felt that the cough could be related to 
allergies or adult onset asthma.  In February 1995, following 
an ENT work-up, a VA doctor stated that there was 
"absolutely no abnormality on head and neck exam to account 
for his chronic cough.  In light of other negative work-up, 
[the] most likely cause is permanent damage to lungs 
secondary to smoking."  In July 1995, a VA pulmonologist 
noted that the veteran was "convinced" that the cough was 
related to his shoulder surgery.  However, testing and work-
ups revealed only GERD.  The examiner stated "I think his 
cough is from reflux disease."  In April 1996, the veteran 
had left shoulder surgery, but there was no reference to any 
cough in the surgical or follow-up records.  Recent treatment 
records are silent regarding complaints of a cough.  The 
veteran's smoking history and history of GERD were noted.

On January 1997 VA examination, the veteran reported that he 
had GERD for 15 years.  He denied any cough prior to his 1992 
surgery.  Fiberoptic examination of the throat was 
"completely normal."  The diagnosis was chronic cough of 
unknown etiology.  The examiner stated that it was not 
possible to determine if the cough was caused by remote 
intubation, "but it is possible."

On July 1998 VA examination, the veteran complained of a 
constant cough.  He had a history of GERD and cardiac 
disease, and was on medication for both.  He had an extensive 
smoking history.  On examination, the throat showed no 
significant abnormalities, and the lungs were clear to 
auscultation.  The examiner opined that while a specific 
etiology for the cough could not be determined, there were 
several risk factors present.  Several of the veteran's 
medications listed cough or bronchospasm as possible side 
effects.  GERD itself can also result in pulmonary symptoms, 
including a cough.  "[I]t seems very unlikely that his 
chronic cough is a direct result of an intubation 
procedure...."

The veteran testified at a June 2001 personal hearing before 
a hearing officer at the RO.  He stated that he was intubated 
during right shoulder surgery in 1992, and since that time 
has had a chronic cough.  He began taking his cardiac 
medication after the cough began.  He also stated that he 
began having problems with GERD around the time of his 
surgery as well, but the GERD was well controlled by 
medication. 

On December 2002 VA examination, the veteran reported a 20 
year history of GERD, with severe heartburn, nausea, and 
bloating.  "I think [GERD] is a major cause of his chronic 
cough problem."  The veteran reported that the cough began 
after insertion of a nasogastric tube during shoulder 
surgery.  The veteran asserted that the tube caused the 
cough.  However, the examiner noted that multiple 
examinations of the esophagus and stomach showed no evidence 
of irritation from a catheter.  It was felt that the 
veteran's smoking history had some bearing on his cough.  On 
examination, the pharynx was normal; the examination was 
difficult because of a very sensitive cough reflex.  The 
impression was definite proven GERD, and a very sensitive 
cough reflex with a chronic severe cough, most likely related 
to GERD.  In a January 2003 addendum, the examiner further 
stated that GERD is not caused by trauma, and intubation 
would not have involved the esophagus or lower esophageal 
sphincter.  "Thus there is no way even theoretically that 
intubation could lead to [GERD]."  The examiner also stated 
that the veteran's current GERD was not related to his in-
service treatment for viral gastroenteritis, nor was there 
evidence that chronic allergies, theorized by some to have 
caused the cough, were related to service.  "In summary, 
this patient's [GERD] is not felt caused by intubation or any 
other service related condition."

Analysis

At the time of the veteran's claim in November 1994, 
38 U.S.C.A. § 1151 (West 1991) provided, in pertinent part:

Where any veteran shall have suffered an 
injury...as the result of...[VA] medical or 
surgical treatment...and not the result of 
such veteran's own willful misconduct, 
and such injury...results in additional 
disability..., compensation ...shall be 
awarded in the same manner as if such 
disability were service-connected. 

The Board notes that while 38 U.S.C.A. § 1151 was revised 
subsequent to the veteran's filing of his claim (adding as a 
requirement an element of fault on the part of VA or an 
unforeseen event), the revisions apply only to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204 § 
422(b)(1),(c).  Hence, they do not apply in the instant case, 
and an element of fault on the part of VA need not be shown. 

The fact of VA surgical treatment is amply demonstrated by 
the record.  Treatment records also show that the veteran has 
a chronic cough and GERD.  However, there is no competent 
evidence of a nexus between the veteran's right shoulder 
surgery and his chronic cough or GERD.  

Chronic cough

Only one examiner stated that a relationship between 
intubation and the veteran's cough was possible.  The 
overwhelming preponderance of medical opinion is to the 
effect that the cough is a symptom of GERD, possibly 
aggravated by the veteran's extensive smoking history.  
Treating physicians, consulting specialists, and compensation 
and pension examiners have excluded intubation as the cause 
of the cough, and most of them have identified GERD as the 
cause.  The veteran has adamantly stated his opinion that 
intubation caused his cough, but as a layperson, he is not 
competent to offer an opinion on a subject requiring 
specialized medical knowledge, such as etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because no nexus between March 1992 VA surgical treatment 
(and specifically intubation during the surgery) and the 
veteran's cough is shown, the claim must be denied.

GERD

The veteran alleged at his hearing that his problems with 
GERD first arose following surgery.  However, the VA 
treatment records and examination reports reveal that the 
veteran had repeatedly stated he had a long-standing, pre-
surgical history of GERD.  Further, the most recent VA 
examiner explained (including rationale) that physiologically 
intubation could not even theoretically be responsible for 
GERD.

Again, because there is no competent evidence of a nexus 
between the veteran's GERD and his VA treatment in March 1992 
(including intubation during surgery), the claim must be 
denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a chronic cough, 
claimed as due to treatment at a VA facility in March 1992 is 
denied.

Compensation under 38 U.S.C.A. § 1151 for GERD, claimed as 
due to treatment at a VA facility in March 1992 is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

